                 Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 1 of 23




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   DUSTIN MICHELLE, an individual,

                               Plaintiff,                NO. 2:19-cv-01987
10

11                                                        COMPLAINT FOR DAMAGES
            vs.
12                                                        JURY DEMAND
     SOUTH CORRECTIONAL ENTITY
13   (“SCORE”), a Governmental Administrative
     Agency; SCORE JOHN DOES 1-10;
14   NAPHCARE, INC., an Alabama Corporation;
     ELAINE SPERRY, an individual; JASON
15   WIGGINS, an individual; MELANIE MENEAR,
     an individual; MARGARET MAINA, an
16
     individual; TRICIA WEBB, an individual;
17   NAPHCARE JOHN DOES 1-10,

18
                               Defendants.
19

20          COMES NOW the Plaintiff, by and through his undersigned attorneys, and alleges as
21   follows:
22                                          I. INTRODUCTION
23          1.      This action arises out of the extended deprivation of medical care of Plaintiff
24   Dustin Michelle (“Dustin”) while he was an inmate at South Correctional Entity Jail (“SCORE”).
25          2.      Shortly after Dustin’s incarceration began, Dustin experienced worsening pain in
26   his neck and displayed vital signs consistent with a worsening infection. Over the next
27

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     COMPLAINT FOR DAMAGES - 1                                                   Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
                 Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 2 of 23




 1   approximately two and a half weeks at SCORE, Dustin’s symptoms worsened.

 2          3.      Dustin complained regularly to corrections and medical personnel but was not

 3   taken seriously. SCORE’s corrections officers and/or NaphCare medical staff—who were

 4   supposed to be responsible for Dustin’s well-being—called him a liar, accused him of faking his

 5   symptoms, and threatened to send him to “the hole” if he kept complaining.

 6          4.      The cause of Dustin’s symptoms was a rapidly spreading infection, which caused

 7   a massive abscess in his neck. By the end of Dustin’s incarceration, the infection was out of

 8   control. The bacteria partially eroded his spine and sent Dustin’s body into septic shock. By the

 9   time Dustin arrived at the emergency room, shortly after his release from jail, he was moments

10   from death; the infection was now “throwing clots” and numerous organ systems were already

11   shutting down. Dustin narrowly escaped with his life and suffered catastrophic injuries and

12   permanent disabilities as a result of the lack of medical treatment.

13          5.      NaphCare and SCORE are in the business of cut-rate incarceration. NaphCare is

14   a for-profit corporation that provides medical services to jails and prisons nationwide and

15   markets itself as a cheaper alternative to in-house medical departments. Although SCORE is

16   technically a governmental administrative agency, it provides contract jail services to numerous

17   municipalities in a manner akin to a for-profit business. As a result, SCORE and NaphCare

18   operate under the perverse economic incentives of a for-profit jail. SCORE and NaphCare cut

19   corners and make staffing policies and medical decisions based on their financial interests—not

20   the health of their inmates.

21          6.      Plaintiff brings this action under 42 U.S.C. §1983 for violations of the Eighth and

22   Fourteenth Amendments to the United States Constitution. Plaintiff also brings various state and

23   common law claims.

24                                  II. JURISDICTION AND VENUE

25          7.      This Court has jurisdiction over Plaintiff’s claims under the Eighth and
26   Fourteenth Amendments of the U.S. Constitution, 42 U.S.C. §§1983 and 1988, and 28 U.S.C.
27

                                                                            KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                       3316 Fuhrman Ave E
                                                                                              Suite 250
     COMPLAINT FOR DAMAGES - 2                                                       Seattle, Washington 98102
                                                                               TEL. 206.682.1505 • FAX 206.467.1823
                   Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 3 of 23




 1   §§1331,1343, et seq.

 2            8.       Plaintiff’s state and federal claims arise from a common nucleus of operative

 3   facts. Therefore, this court has supplemental jurisdiction over the state claims pursuant to 28

 4   U.S.C. §1367.

 5            9.       Venue is proper under 28 U.S.C. § 1391(b), because a substantial part of the acts

 6   and omissions giving rise to Plaintiff’s claims occurred in this district.

 7            10.      Assignment to the Seattle Courthouse is proper under LCR 3(d) because a

 8   substantial part of the events and omissions giving rise to the claim occurred in King County.

 9                                                   III. PARTIES

10   A.      Plaintiff

11            11.      Plaintiff Dustin Michelle is a 39-year-old man, who is a Blackfoot tribal member

12   and a resident of Auburn, Washington.

13            12.      Dustin’s racial identity is mixed race/American Indian. 1

14            13.      At the time of the acts and omissions described below, Dustin was an inmate at

15   SCORE jail for pre- and post-conviction misdemeanor offenses.

16   B.      Defendant SCORE
17            14.      Defendant South Correctional Entity (“SCORE”) is a governmental
18   administrative agency established pursuant to RCW 39.34.030(3).
19            15.      SCORE’s primary purpose is operating a jail in Des Moines, Washington.
20   SCORE provides correctional services to its member cities, which include Auburn, Burien, Des
21   Moines, Federal Way, Renton, SeaTac, and Tukwila, as well as providing contract services to
22   numerous other governmental entities and agencies.
23
     1
       The term “racial identity” is used herein as a cultural, rather than biological, concept. Most modern biologists and
24   anthropologists do not recognize “race” as a biologically valid classification. However, the concept of “race” is
     commonly used by Americans to classify people based on subjective and culturally mandated criteria. Because
25   these subjective classifications affect the biases of individuals, the concept of “race” is of practical and causal
     importance to this lawsuit. Implicit bias by medical professionals based on racial identity often leads to disparate
26   pain management strategies and diagnoses. See, e.g., Hall, William J et al. “Implicit Racial/Ethnic Bias Among
     Health Care Professionals and Its Influence on Health Care Outcomes: A Systematic Review.” American journal of
27   public health vol. 105,12 (2015): e60-76. doi:10.2105/AJPH.2015.302903

                                                                                     KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                                 3316 Fuhrman Ave E
                                                                                                        Suite 250
     COMPLAINT FOR DAMAGES - 3                                                                 Seattle, Washington 98102
                                                                                         TEL. 206.682.1505 • FAX 206.467.1823
                  Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 4 of 23




 1          16.      SCORE’s jail-for-hire model leads to a perverse financial incentive where cost-

 2   savings are prioritized over human life. Even though SCORE’s ownership group is technically

 3   comprised of government entities, these financial incentives are akin to those present in the for-

 4   profit correctional facility model.

 5          17.      Under the doctrine of respondeat superior, SCORE is liable for the conduct of its

 6   employees, which at all relevant times was within the course and scope of their employment.

 7          18.      At all relevant times, SCORE held persons in custody under the color of state law.

 8   C.     SCORE Employee Defendants

 9          19.      Defendants SCORE John Does 1-10 are collectively referred to as SCORE
10   Employee Defendants.
11          20.      SCORE Employee Defendants are individuals employed by SCORE to
12   administer, operate, and/or manage SCORE’s jail facility. At all relevant times, they were acting
13   within the course and scope of their employment and under color of state law.
14          21.      All are sued in their individual capacity.
15   D.     Defendant NaphCare
16          22.      Defendant NaphCare, Inc. (“NaphCare”) is a foreign corporation existing under
17   the laws of the State of Alabama with its principal place of business in Vestavia Hills, Alabama.
18   NaphCare is registered to do business in the State of Washington.
19          23.      NaphCare does substantial and continuous business in the State of Washington,
20   including King County.
21          24.      During all times material to this lawsuit, SCORE contracted with NaphCare to
22   provide all facets of medical care, dental care, and mental health care for detainees. This
23   included off-site hospital/physician network development, medical scheduling, and medical
24   record keeping.
25          25.      In providing medical care for inmates, NaphCare was acting under the color of
26   state law.
27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     COMPLAINT FOR DAMAGES - 4                                                    Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 5 of 23




 1          26.     Under the doctrine of respondeat superior, NaphCare is liable for the conduct of

 2   its employees, which at all relevant times was within the course and scope of their employment.

 3   E.    NaphCare Employee Defendants

 4          27.     The defendants listed in paragraphs 28-33 are collectively referred to as
 5   “NaphCare Employee Defendants.” All are sued in their individual capacity.
 6          28.     Defendant Licensed Practical Nurse Elaine Sperry (“LPN Sperry”) is an
 7   individual who is a resident of Washington State. LPN Sperry is a nurse employed by Naphcare
 8   and assigned to SCORE. At all relevant times, she was acting within the course and scope of her
 9   employment and under color of state law.
10          29.     Defendant Registered Nurse Jason Wiggins (“RN Wiggins”) is an individual who
11   is a resident of Washington State. RN Wiggins is a nurse employed by Naphcare and assigned to
12   SCORE. At all relevant times, he was acting within the course and scope of his employment and
13   under color of state law.
14          30.     Defendant Registered Nurse Melanie Menear (“RN Menear”) is an individual
15   who is a resident of Washington State. RN Menear is a nurse employed by Naphcare and
16   assigned to SCORE. At all relevant times, she was acting within the course and scope of her
17   employment and under color of state law.
18          31.     Defendant Licensed Practical Nurse Margaret Maina (“LPN Maina”) is an
19   individual who is a resident of Washington State. LPN Maina is a nurse employed by Naphcare
20   and assigned to SCORE. At all relevant times, she was acting within the course and scope of her
21   employment and under color of state law.
22          32.     Defendant Registered Nurse Tricia Webb (“RN Webb”) is an individual who is a
23   resident of Washington State. RN Webb is a nurse employed by Naphcare and assigned to
24   SCORE. At all relevant times, she was acting within the course and scope of her employment
25   and under color of state law.
26          33.     Defendants NaphCare John Does 1-10 are individuals employed by NaphCare to
27

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     COMPLAINT FOR DAMAGES - 5                                                   Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 6 of 23




 1   provide, design, or manage medical and/or mental health services at SCORE. At all relevant

 2   times, they were acting within the course and scope of their employment and under color of state

 3   law.

 4   F.     General Allegations Regarding Parties

 5          34.     The true names and identities of “John Doe” Defendants, whether individual,
 6   corporate, or otherwise, are unknown to Plaintiff at this time. Plaintiff will amend this complaint
 7   to allege the true names and identities of said defendants, and the basis for said Defendants’
 8   liability to Plaintiff, when this information is ascertained.
 9          35.     All pronouns and other indications of gender are meant to be nonspecific and
10   interchangeable.
11                                              IV. FACTS
12   G.     Dustin’s Incarceration at SCORE
13          36.     Dustin was booked into SCORE jail on the evening of October 10, 2018.
14          37.     Shortly after his incarceration began, Dustin began experiencing neck pain. As
15   time passed, the neck pain worsened.
16          38.     Although Dustin did not know it at the time, the pain was caused by a rapidly
17   spreading infection in his neck, which would nearly take his life in the coming weeks.
18          39.     Shortly after his arrival, NaphCare’s medical personnel started observing
19   abnormal vital signs, such as low blood pressure and a high pulse, which are symptoms of a
20   severe infection.
21          40.     On October 11, 2018, NaphCare LPN Jenny Bowman noted that Dustin’s
22   diastolic blood pressure was 60, an abnormally low number. On that same day, she also noted a
23   resting heart rate of 123 beats per minute—a heart rate more typical for somebody engaging in
24   cardiovascular exercise.
25          41.     NaphCare’s Corporate Clinical Auditor, Allison Wells, was aware of this note on
26   October 11, 2018.
27

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     COMPLAINT FOR DAMAGES - 6                                                   Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 7 of 23




 1           42.    On October 15, 2018, LPN Bowman again noted a resting heart rate of 124.

 2           43.    At 7:39pm October 16, 2018, Dustin submitted a written medical grievance (also

 3   known as a “kite”), complaining of neck pain. Having no medical training, Dustin did not know

 4   what was causing this pain, but he speculated at the time that it was related to a car accident he

 5   had many years ago and suggested he be provided with a neck brace.

 6           44.    LPN Elaine Sperry responded at 11:47am October 17, 2018 by questioning

 7   whether Dustin was actually in a car accident and advising him that “neck braces are no longer

 8   recommended for car accidents.”

 9           45.    On the evening of October 20, 2018, Dustin fell onto the floor of his cell while

10   holding his neck and shoulder.

11           46.    When corrections officers responded, Dustin advised them of his ongoing neck

12   pain.

13           47.     RN Jason Wiggins observed Dustin after the fall. Although RN Wiggins again

14   observed an abnormally high heart rate of 111 beats per minutes, and Dustin complained of

15   debilitating neck pain, RN Wiggins decided that Dustin was faking his condition.

16           48.    After the fall, RN Wiggins also made a note that Dustin was “now comfortable in

17   bed.”

18           49.    Dustin was not comfortable and did not tell RN Wiggins as such. Dustin told RN

19   Wiggins that he was in extreme discomfort and needed medical assistance.

20           50.    At approximately 7:38pm on October 21, 2018, Dustin again complained about

21   his neck to NaphCare Director of Jail Operations and Registered Nurse, Melanie Menear. RN

22   Menear decided that because he was physically capable of carrying a dinner tray that he did not

23   have serious injuries.

24           51.    The ability to carry a single dinner tray is not an accepted diagnostic factor for

25   significant medical problems.

26           52.    Rather than facilitating treatment by a doctor or other provider qualified to make

27   diagnoses and prescribe treatment, RN Menear sent a Licensed Practical Nurse named Bruce to

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     COMPLAINT FOR DAMAGES - 7                                                    Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 8 of 23




 1   assess Dustin. Unlike a Registered Nurse, Licensed Practical Nurses are not qualified or legally

 2   allowed to provide such an assessment. Unsurprisingly, this LPN Bruce did not disagree with

 3   RN Menear, who was his/her supervisor.

 4          53.     At 7:47pm on October 22, 2018, Dustin submitted another medical grievance,

 5   again requesting help for the unaddressed pain in his neck.

 6          54.     At approximately 5:32am on October 23, 2018, Dustin again called for medical

 7   help. He explained to LPN Margaret Maina—and LPN Maina charted—that he could not

 8   breathe, his neck was painful, and his throat was swollen. LPN Maina deferred making any

 9   decisions because Dustin was already scheduled for a “sick call” later that day.At approximately

10   1:17pm on October 23, 2018, Dustin reported to RN Tricia Webb—and RN Webb charted—that

11   his neck still hurt, was worse than before. He also asked her “Why is it spreading?”

12          55.     RN Webb did not provide a response to Dustin’s inquiry. In reality, Dustin felt

13   the sensation of pain “spreading” throughout his body because the infection was in fact spreading

14   throughout his body.

15          56.     Dustin asked RN Webb for extra mattresses to make his neck more comfortable.

16   This request was denied, and RN Webb instructed him to do stretching exercises instead.

17          57.     RN Webb believed the neck pain was related to a musculoskeletal injury. This

18   was an illogical conclusion for her to make because Dustin did not start to experience pain until

19   many days after any potentially injurious event. Additionally, this was also not a conclusion RN

20   Webb was qualified to make on her own.

21          58.     At 5:38pm on October 23, 2018, LPN Sperry sent a response to Dustin’s original

22   October 16 medical grievance, stating that he had recently been seen for headaches so she

23   “assume[ed] the problem has been addressed.”

24          59.     At 7:03pm on October 24, 2018, E. Molina responded to Dustin’s October 22

25   medical grievance asking if he wanted to see a sick call nurse and advising him that he would

26   need to pay to do so. This unresolved grievance was closed automatically on November 7, 2018,

27   after Dustin was released.

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                   3316 Fuhrman Ave E
                                                                                          Suite 250
     COMPLAINT FOR DAMAGES - 8                                                   Seattle, Washington 98102
                                                                           TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 9 of 23




 1           60.     At least once during his incarceration when Dustin voiced his medical concerns, a

 2   SCORE corrections officer or NaphCare nurse threatened to send him to “the hole” if he kept

 3   complaining. In this context, sending him to “the hole” was meant to threaten punitive solitary

 4   confinement.

 5           61.     Dustin was released from SCORE jail on October 25, 2018 and transferred

 6   directly to the King County Jail in Seattle.

 7           62.     During his incarceration at SCORE, Dustin never saw a doctor or nurse

 8   practitioner.

 9           63.     Based on information and belief, NaphCare Does 1-10 were supervisors,

10   administrators, medical doctors, osteopathic doctors, and/or nurse practitioners who were

11   responsible for the provision of medical care to SCORE inmates. Does 1-10 were also

12   responsible for supervising the NaphCare nurses at SCORE.

13           64.     NaphCare Does 1-10 had actual or constructive knowledge of Dustin’s objective

14   and subjective symptoms—which were clearly caused by a significant medical condition—either

15   through direct observation or secondhand information conveyed by the nurses under their

16   supervision and ignored the symptoms.

17           65.     SCORE Does 1-10 were corrections officers who were responsible for monitoring

18   the wellbeing of inmates at SCORE.

19           66.     SCORE Does 1-10 observed Dustin in acute medical distress and were aware that

20   NaphCare personnel ignored his complaints and failed to provide medical care despite observing

21   symptoms that were caused by a significant medical condition and obvious enough to be

22   apparent to a layperson. These symptoms include but are not limited to, complaints of pain and

23   discomfort, limited range of motion, an inability to swallow, difficulty breathing, an inability to

24   stand, and generalized confusion.

25   H.      SCORE, SCORE Employee Defendants, NaphCare, and NaphCare Employee
             Defendants failed to provide treatment for Dustin
26
             67.     SCORE, SCORE Employee Defendants, NaphCare, and NaphCare Employee
27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     COMPLAINT FOR DAMAGES - 9                                                    Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 10 of 23




 1   Defendants failed to conduct an adequate clinical assessment or medical treatment.

 2          68.     Dustin needed acute inpatient-level medical care. SCORE and NaphCare were

 3   unable to provide that care and he was not transferred to an adequate medical facility.

 4          69.     NaphCare Employee Defendants and SCORE Employee Defendants were not

 5   aware of, chose not to follow, and/or were improperly trained on SCORE’s and NaphCare’s

 6   existing policies and procedures. These omissions are described in further detail below.

 7   I.     SCORE and NaphCare Were on Notice of the Potential Harm Caused by their
            Deficient Medical Treatment Practices
 8
            70.     SCORE and NaphCare were on notice at the time of Dustin’s incarceration of the
 9
     potential for constitutional violations enabled by their deficient practices, training, and
10
     supervision, due to previous specific incidents involving SCORE and/or NaphCare, including but
11
     not limited to the following:
12
                    a.      NaphCare has a dangerously high turnover rate, which creates a culture of
13
                            unfamiliarity and confusion. The high turnover rate was confirmed and
14
                            acknowledged by DON Tambe and RN Villacorta in a 2017 interview.
15
                    b.      A 2017 NCCHC Resources, Inc. (“NRI”) audit of the Washoe County jail
16
                            in Nevada identified numerous problems with the manner in which
17
                            NaphCare conducts intake assessments for medical and mental health
18
                            issues. These problems included the manner in which the assessments
19
                            were conducted, the time it took to conduct assessments, and the
20
                            sufficiency of training related to diagnosing mental health issues. The
21
                            NRI audit revealed many of the same NaphCare staffing issues present at
22
                            SCORE, which contributed to or caused the deprivation of Dustin’s
23
                            constitutional rights.
24
            71.     Previous similar incidents involving NaphCare and SCORE include but are not
25
     limited to the following:
26
                    a.      In late 2017, a female inmate was booked into SCORE while suffering
27

                                                                          KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                     3316 Fuhrman Ave E
                                                                                            Suite 250
     COMPLAINT FOR DAMAGES - 10                                                    Seattle, Washington 98102
                                                                             TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 11 of 23




 1                     from significant medical and psychological problems. The inmate was

 2                     ignored for four days, while SCORE and NaphCare personnel watched her

 3                     medical condition deteriorate. The inmate died before NaphCare made

 4                     any legitimate attempts at diagnosing her condition. Poor monitoring and

 5                     the failure to obtain specialized medical treatment also contributed to

 6                     SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

 7                     serious medical need.

 8               b.    In 2016, Bryan Monnin was booked into the Spokane County Jail with a

 9                     broken arm. Due to NaphCare’s internal protocols meant to cut costs, Mr.

10                     Monnin went over a month before receiving appropriate treatment.

11                     Similar cost-cutting incentives—related to increased costs that

12                     SCORE/NaphCare would bear if Dustin was transported to an outside

13                     facility—also delayed Dustin’s treatment and contributed to constitutional

14                     violations.

15               c.    In 2017, Inmate Layla Abdus Salaam suffered a critical medical issue that

16                     SCORE staff did not notice for over an hour. A nurse also falsified

17                     treatment records, which deprived Ms. Salaam of needed medicine and

18                     contributed to her death. NaphCare’s death report for Ms. Salaam also

19                     points out the poor communication and slow booking process (arrived at

20                     16:32 on 7/31/17 and booked at 09:25 on 8/1/17) and poor communication

21                     between medical staff and problems that led to Ms. Salaam’s death. The

22                     nurse in question also implicitly acknowledged that inadequate staffing

23                     and management affected her performance. Poor communication and

24                     inadequate staffing also contributed to SCORE’s and NaphCare’s

25                     employees’ deliberate indifference to Dustin’s serious medical need.

26

27

                                                                   KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                              3316 Fuhrman Ave E
                                                                                     Suite 250
     COMPLAINT FOR DAMAGES - 11                                             Seattle, Washington 98102
                                                                      TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 12 of 23




 1               d.    In 2015, Travis Stark suffered what appeared to be a seizure in the video

 2                     courtroom area of SCORE. Travis Stark was seen by SCORE’s nurses,

 3                     but he was never seen by a doctor or transported to a hospital for

 4                     evaluation. He never received medical treatment and died alone in his cell

 5                     approximately five hours later. Poor monitoring and the failure to obtain

 6                     specialized medical treatment also contributed to SCORE’s and

 7                     NaphCare’s employees’ deliberate indifference to Dustin’s serious

 8                     medical need.

 9               e.    In 2015, Matthew Smith died from sepsis caused by complications related

10                     to Crohn’s disease in Pierce County, Washington, under NaphCare’s care.

11                     Mr. Smith suffered from continuous diarrhea and vomiting for an

12                     extended period of time, and then was found lying on the floor in obvious

13                     medical distress while the infection spread. Despite understanding the

14                     severity of the situation, NaphCare did not facilitate transport to a hospital

15                     for approximately seven hours. As a result of the delay, he suffered and

16                     died. NaphCare had insufficient policies and procedures in place to

17                     facilitate emergency medical treatment. Similar to Dustin’s case,

18                     NaphCare understood the dire nature of the situation but took no urgent

19                     action. Poor communication procedures and deficiencies in training and

20                     customs related to the provision of emergency medical treatment

21                     contributed to SCORE’s and NaphCare’s employees’ deliberate

22                     indifference to Dustin’s serious medical need.

23               f.    In 2015, Jamycheal Mitchell died from starvation and neglect in Hampton

24                     Roads, Virginia, under NaphCare’s care. Mr. Mitchell suffered from

25                     severe mental health problems and was unable to care for himself as a

26                     result of his mental health problems. He was routinely not fed or did not

27                     eat and lost significant weight before succumbing to medical

                                                                    KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                3316 Fuhrman Ave E
                                                                                       Suite 250
     COMPLAINT FOR DAMAGES - 12                                               Seattle, Washington 98102
                                                                        TEL. 206.682.1505 • FAX 206.467.1823
            Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 13 of 23




 1                     complications related to starvation. Despite the fact that NaphCare

 2                     personnel regularly observed Mr. Mitchell wasting away, insufficient

 3                     policies and procedures were in place to address inmates who were

 4                     unwilling or unable to eat. NaphCare also lacked sufficient policies and

 5                     procedures to address Mr. Mitchell’s inability to engage in medical

 6                     treatment. As a result, the treatment never occurred. The United States

 7                     Department of Justice issued a report that addressed Mr. Mitchell’s

 8                     inhumane confinement. Deficient training and customs related to the

 9                     tracking and provision of food to disabled inmates also contributed to

10                     SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

11                     serious medical need and also the depravation of the minimum necessities

12                     of civilized life.

13               g.    In 2011, Gregory Cheek died of an untreated bacterial infection in Nuces

14                     County, Texas, under NaphCare’s care. Mr. Cheek suffered from mental

15                     health problems, including acute psychosis, that prevented him from

16                     expressing his medical needs, so NaphCare employees simply ignored the

17                     obvious medical conditions that eventually proved fatal. Deficient

18                     training and customs related to internal communication and providing

19                     emergency medical treatment to mentally ill inmates also contributed to

20                     SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

21                     serious medical need.

22               h.    In 2011, Justin Stark died from complications from mononucleosis in

23                     Hamilton County, Ohio, under NaphCare’s care. Mr. Stark suffered from

24                     obviously apparent physical symptoms—including vomiting—but due in

25                     part to NaphCare’s insufficient policies and procedures, his symptoms

26                     became fatal. Deficiencies in training and customs relating to welfare

27                     checks and emergency treatment also contributed to SCORE’s and

                                                                  KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                              3316 Fuhrman Ave E
                                                                                     Suite 250
     COMPLAINT FOR DAMAGES - 13                                             Seattle, Washington 98102
                                                                      TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 14 of 23




 1                         NaphCare’s employees’ deliberate indifference to Dustin’s serious

 2                         medical need.

 3                  i.     In 2016, Calvin Clark died while supposedly under medical supervision

 4                         while in custody at SCORE. Mr. Clark was elderly and a known diabetic.

 5                         Other inmates observed that he was obviously unwell and possibly going

 6                         through alcohol withdrawal. One inmate described him as “hurting” and

 7                         “suffering” before the medical event that led to his death. Deficiencies in

 8                         training and customs relating to welfare checks and emergency treatment

 9                         also contributed to SCORE’s and NaphCare’s employees’ deliberate

10                         indifference to Dustin’s serious medical need.

11                  j.     In April of 2019, Daniel Khan died while in solitary confinement at

12                         SCORE. Mr. Khan experienced severe withdrawal symptoms,

13                         complained of abdominal pain, and laid naked on the floor for an extended

14                         period of time before he stopped breathing and died. Deficiencies in

15                         training and customs relating to emergency treatment also contributed to

16                         SCORE’s and NaphCare’s employees’ deliberate indifference to Dustin’s

17                         serious medical need.

18                  k.     In September of 2019, a female inmate died while in solitary confinement

19                         at SCORE. It is believed, and therefore alleged, that this inmate was

20                         either mentally ill or suffering from withdrawal symptoms and died due to

21                         a lack of medical attention. Deficiencies in training and customs relating

22                         to emergency treatment also contributed to SCORE’s and NaphCare’s

23                         employees’ deliberate indifference to Dustin’s serious medical need.

24          72.     Based on the above described incidents, and others, SCORE and NaphCare were

25   well aware of numerous deficiencies in the manner in which they provided medical care,

26   including but not limited to: inadequate staffing levels, delayed and inadequate medical

27   evaluations, and the failure to staff qualified medical providers (physicians and nurse

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     COMPLAINT FOR DAMAGES - 14                                                   Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 15 of 23




 1   practitioners). Dustin’s neglect and resulting injuries were caused in part by materially similar

 2   omissions.

 3   J.       General allegations regarding Dustin’s medical condition

 4            73.   A reasonably competent medical provider would have diagnosed Dustin’s
 5   infection early in his incarceration at SCORE or any time thereafter.
 6            74.   Due to the nature of Dustin’s infection, the longer Dustin went without
 7   appropriate treatment the worse it became. Therefore, each and every delay contributed to his
 8   current morbidity.
 9            75.   If Dustin received appropriate treatment earlier in his incarceration at SCORE, he
10   would have required minimal medical treatment and made a quick and complete recovery.
11                                           V. LIABILITY
12                                FIRST CLAIM FOR RELIEF
                                     Common Law Negligence
13
                     Against SCORE, SCORE Employee Defendants, NaphCare, and
14                                NaphCare Employee Defendants

15            76.   Dustin was held in custody by SCORE and the SCORE Employee Defendants

16   with the contractual assistance of NaphCare and NaphCare Employee Defendants. Once Dustin

17   was in custody of SCORE—and therefore deprived of liberty and the ability to care for

18   himself—a special relationship existed and the Defendants had an affirmative duty to protect

19   Dustin and facilitate or provide him with adequate medical care and/or nursing care. This duty

20   was non-delegable and applicable to both SCORE and NaphCare while Dustin was in the

21   custody of SCORE,

22            77.   SCORE, SCORE Employee Defendants, NaphCare, and NaphCare Employee

23   Defendants were negligently, deliberately, and recklessly indifferent to Dustin’s serious medical

24   needs.

25            78.   The nursing and medical care provided by SCORE, SCORE Employee

26   Defendants, NaphCare, and NaphCare Employee Defendants—or the lack thereof—was below

27   the standard of care expected of the average, competent, provider in the class that the providers

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                     3316 Fuhrman Ave E
                                                                                            Suite 250
     COMPLAINT FOR DAMAGES - 15                                                    Seattle, Washington 98102
                                                                             TEL. 206.682.1505 • FAX 206.467.1823
                Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 16 of 23




 1   belonged and in the same or similar circumstances.

 2             79.   SCORE and NaphCare failed to institute policies, procedures, and training that

 3   were necessary to assure the safety of its inmates. These omissions materially contributed to the

 4   errors and omissions of SCORE’s and NaphCare’s employees.

 5             80.   SCORE and NaphCare failed to train their employees in a manner necessary to

 6   assure the safety of its inmates, and SCORE and NaphCare had notice that their deficient training

 7   could have potentially catastrophic effects for inmates. These omissions materially contributed

 8   to the errors and omissions of SCORE’s and NaphCare’s employees.

 9             81.   The above described actions and omissions were negligent, grossly negligent,

10   reckless, and malicious and breached SCORE’s, SCORE Employee Defendants’, NaphCare’s,

11   and NaphCare Employee Defendants’ duties to Dustin.

12             82.   SCORE had actual or constructive notice of NaphCare’s history of substandard

13   medical care, in custody deaths, and constitutional violations and was negligent in its hiring of

14   NaphCare.

15             83.   The above described acts and omissions were a proximate cause of Plaintiff’s

16   injuries and damages.

17                                   SECOND CLAIM FOR RELIEF
                 Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
18                                   and Withholding of Medical Care
19                                 Against SCORE Employee Defendants
               84.   42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
20
     Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
21
     the deprivation of minimal civilized necessities.
22
               85.   SCORE Employee Defendants were deliberately and recklessly indifferent to
23
     Dustin’s serious medical needs in violation of Dustin’s Eighth and Fourteenth Amendment
24
     rights.
25
               86.   These acts and omissions conducted by SCORE Employee Defendants were
26
     conducted within the scope of their employment with SCORE and under the color of law.
27

                                                                        KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     COMPLAINT FOR DAMAGES - 16                                                   Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
              Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 17 of 23




 1                                 THIRD CLAIM FOR RELIEF
              Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
 2                                and Withholding of Medical Care
 3                                         Against SCORE
            87.     42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
 4
     Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
 5
     the deprivation of minimal civilized necessities.
 6
            88.     SCORE’s insufficient policies, procedures, and training constitute deliberate
 7
     indifference to the rights of SCORE inmates.
 8
            89.     These acts and omissions were conducted under the color of law.
 9
                                  FOURTH CLAIM FOR RELIEF
10
              Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
11                                and Withholding of Medical Care
                               Against NaphCare Employee Defendants
12
            90.     42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
13
     Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
14
     the deprivation of minimal civilized necessities.
15
            91.     NaphCare Employee Defendants were deliberately and recklessly indifferent to
16
     Dustin’s serious medical needs in violation of Dustin’s Eighth and Fourteenth Amendment rights
17
     and deprived him of minimal civilized necessities.
18
            92.     These acts and omissions conducted by NaphCare Employee defendants were
19
     conducted within the scope of their employment with NaphCare and under the color of law.
20
                                   FIFTH CLAIM FOR RELIEF
21            Civil Rights Claim for Cruel and Unusual Punishment and Denial, Delay,
                                  and Withholding of Medical Care
22                                       Against NaphCare
23          93.     42 U.S. §1983 and the Eighth and Fourteenth Amendments to the U.S.
24   Constitution protect a detainee’s right to be free from cruel and unusual punishment, including
25   the deprivation of minimal civilized necessities.
26

27

                                                                       KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                  3316 Fuhrman Ave E
                                                                                         Suite 250
     COMPLAINT FOR DAMAGES - 17                                                 Seattle, Washington 98102
                                                                          TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 18 of 23




 1            94.    NaphCare’s insufficient policies, procedures, and training constitute deliberate

 2   indifference to the rights of SCORE inmates.

 3            95.    These acts and omissions were conducted under the color of law.

 4                                        VI. JOINT LIABILITY

 5            96.    Dustin is without fault for the incidents that form the basis for this lawsuit and

 6   therefore Defendants are jointly and severally liable to Plaintiffs for their conduct. Further,

 7   Defendants were acting in concert and/or acting as agents or servants of each other.

 8                                           VII. DAMAGES

 9            97.    The above described acts and omissions were a proximate cause of Plaintiff’s

10   damages, and entitle Plaintiff to monetary relief including compensatory damages, punitive

11   damages, and attorneys’ fees and costs.

12            98.    As a direct and proximate result of the aforesaid acts and omissions, and tortious

13   and constitutionally violative conduct of Defendants, Plaintiff sustained severe and permanent

14   physical and mental injuries, and has suffered, and will continue to suffer in the future, injuries

15   and damages that include, but are not limited to, mental and physical pain and suffering; mental

16   and emotional pain, suffering, anguish and distress; loss of ability to enjoy life; disability; wage

17   loss and total destruction of wage earning capacity; expenses for medical care, medications,

18   surgery, therapy and related expenses, and such further injuries and damages as will be proven at

19   trial.

20            99.    This action is brought pursuant to 42 U.S.C. §1983 and §1988, and Plaintiff is

21   therefore entitled to all compensatory damages, punitive damages, costs, and attorneys’ fees

22   allowed under federal and state law.

23                                        VIII. JURY DEMAND

24            100.   Plaintiff hereby requests a jury trial in this matter.

25                    IX. COMPLIANCE WITH CLAIM FILING STATUTES

26            101.   Plaintiff and his counsel have fully complied with RCW Ch. 4.92, as applicable,

27   to bring this action against SCORE.

                                                                              KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                         3316 Fuhrman Ave E
                                                                                                Suite 250
     COMPLAINT FOR DAMAGES - 18                                                        Seattle, Washington 98102
                                                                                 TEL. 206.682.1505 • FAX 206.467.1823
               Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 19 of 23




 1           102.   On June 10, 2020, Plaintiff’s counsel requested that SCORE’s in-house counsel

 2   voluntarily accept service of a tort claim form.

 3           103.   SCORE’s in-house counsel responded affirmatively and invited Plaintiff’s

 4   counsel to send the tort claim form via email.

 5           104.   SCORE’s insurer sent Plaintiff’s counsel a letter dated June 12, 2020,

 6   acknowledging receipt of the tort claim form.

 7           105.   More than 60 days have elapsed since filing of the claim, which has not been

 8   accepted by the applicable Defendants.

 9        X. PLAINTIFF DECLINES TO SUBMIT THIS DISPUTE TO ARBITRATION

10           106.   To the extent any of the tort claims pled herein—against known or presently
11   unknown defendants—implicate RCW Ch. 7.70A, Plaintiff declines to submit this case to
12   arbitration.
13                                    XI. PRAYER FOR RELIEF
14           WHEREFORE, Plaintiff having stated his case, prays for judgment against the above-
15   named Defendants, as follows:
16           A.     For Plaintiff’s general damages for physical pain and suffering, mental and
17   emotional distress, anguish, anxiety, fear of impending doom, and for Plaintiff’s destruction of
18   earning capacity.
19           B.     For Plaintiff’s special damages in an amount to be proven at the time of trial for
20   all medical expenses past and future, all lost earnings past and future, and all other recoverable
21   special damages as are just arising from the injuries to Plaintiff.
22           C.     For punitive damages against Defendants sufficient to punish them and to deter
23   further wrongdoing;
24           D.     For all other general and special damages recoverable under Washington state
25   law, or any other law deemed applicable by the Court;
26           E.     For pre- and post-judgment interest;
27

                                                                           KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                      3316 Fuhrman Ave E
                                                                                             Suite 250
     COMPLAINT FOR DAMAGES - 19                                                     Seattle, Washington 98102
                                                                              TEL. 206.682.1505 • FAX 206.467.1823
             Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 20 of 23




 1          F.       The maximum amount of statutory damages allowed, pursuant to RCW

 2   42.56.550(4);

 3          G.       For costs, including reasonable attorney’s fees, allowed by law; and

 4          H.       For such other further relief as the Court deems just and equitable.

 5

 6          RESPECTFULLY SUBMITTED AND DATED this 2nd day of February, 2021.

 7                                                 KRUTCH LINDELL BINGHAM JONES, P.S.
 8
                                                   By: /s/ J. Nathan Bingham
 9                                                    J. Nathan Bingham, WSBA #46325
                                                      Email: jnb@krutchlindell.com
10
                                                   By: /s/ James T. Anderson
11                                                    James T. Anderson, WSBA #40494
12                                                    Email: jta@krutchlindell.com

13                                                 By: /s/ Jeffrey C. Jones
                                                      Jeffrey C. Jones, WSBA #7670
14                                                    Email: jcj@krutchlindell.com
15                                                     3316 Fuhrman Ave E, Suite 250
16                                                     Seattle, Washington 98102
                                                       Telephone: (206) 682-1505
17                                                     Facsimile: (206) 467-1823

18

19

20

21

22

23

24

25

26

27

                                                                         KRUTCH LINDELL BINGHAM JONES, P.S.
                                                                                    3316 Fuhrman Ave E
                                                                                           Suite 250
     COMPLAINT FOR DAMAGES - 20                                                   Seattle, Washington 98102
                                                                            TEL. 206.682.1505 • FAX 206.467.1823
Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 21 of 23




                     Appendix A
Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 22 of 23
Case 2:21-cv-00140-JLR Document 1 Filed 02/02/21 Page 23 of 23
